Citation Nr: 0300701	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  94-15 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for left leg 
neuropathy, currently evaluated as 60 percent disabling.

2.  Entitlement to special monthly compensation based on 
the need for regular aid and attendance under 38 U.S.C.A. 
§ 1114(o).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from February to May 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision from 
the Department of Veterans Affairs (VA) regional office 
(RO) in Seattle, Washington.  

The veteran initially requested aid and attendance by 
letter received by the RO in June 1992.  By letter dated 
in August 1992, the RO informed the veteran that his claim 
for aid and attendance had been "withdrawn" because the 
veteran was already receiving special monthly assistance 
at the rate for aid and assistance based on loss of use of 
his left upper and lower extremities.  The veteran made 
subsequent written requests for aid and attendance in 
June, July, and August 1993, and August 1995.  As the 
statute affords special monthly compensation for regular 
aid and attendance in addition to loss of one hand and one 
foot under specific circumstances and this was not 
adjudicated when initially claimed in June 1992, the Board 
finds that the claim for special monthly compensation 
based on aid and attendance has remained open from June 
1992.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's left leg neuropathy does not result in 
complete paralysis of the left lower extremity.  

4.  The veteran received special monthly compensation for 
loss of use of the left hand from October 21, 1991 and for 
the left foot from October 21, 1991 to May 1, 1993.

5.  The veteran does not have anatomical loss of any 
extremities, anatomical loss of both eyes, visual acuity 
disability, deafness or hearing impairment, or paralysis 
of the lower extremities anal and bladder sphincter 
control.

6.  The appellant's service-connected disabilities, other 
than loss of use of his left hand and left foot, did not 
render him bedridden or in need of regular aid and 
attendance.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 
60 percent evaluation for left leg neuropathy have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.6, 4.7, 4.20, 
4.124a, Diagnostic Code 8520 (2002).  

2.  The criteria for special monthly compensation based on 
the need for regular aid and attendance are not met.  38 
U.S.C.A. §§ 1114(k) through (o) 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.350, 3.352 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereafter 
VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002), was recently enacted.  The VCAA 
contains extensive provisions modifying the adjudication 
of all pending claims.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); VAOPGCPREC 11-00.  Among other things, 
the new law imposes on VA expanded duties to assist and 
notify a claimant seeking VA benefits.  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  66 Fed. 
Reg. at 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed 
on the claim currently before the Board.  That is, by way 
of the March 1997 rating decision, the September 1997 
statement of the case (SOC), and October 2000 supplemental 
SOC (SSOC), the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  The 
RO also advised the veteran of the evidence of record.  By 
letter dated in May 1998, the RO advised the veteran of 
outstanding medical records and the parties' respective 
duties in gathering specific evidence.  The veteran was 
afforded a thorough VA physical examination.

The Board also notes that the veteran has had the 
opportunity to submit evidence and argument in support of 
his appeal.  In this regard, the veteran submitted 
numerous statements and identified the sources of medical 
records, which the RO obtained and associated with the 
file.  Since the RO has provided all required notice and 
assistance to the veteran, the Board finds that there is 
no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are based on schedular requirements 
that reflect the average impairment of earning capacity 
occasioned by the current level of disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. §4.1.  To determine the current 
level of impairment, the disability must be evaluated in 
the context of the entire recorded history, including 
service medical records.  38 C.F.R. § 4.2.  If a 
reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  When a question arises as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. §§ 
4.3, 4.7 (2002).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in 
which the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 
4.20, 4.27 (2001).  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349-350 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.   See Francisco v. Brown, 7 Vet. App. 55, 59 
(1994).  The Board notes that the veteran is not entitled 
to a "staging" of ratings based on separate periods based 
on the facts found during the appeal period because the 
present claim is not based on an initial assignment of a 
rating disability. See Fenderson v. West,  12 Vet. App. 
119 (1999).

The veteran's service-connected left leg neuropathy is 
currently evaluated as 60 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  (2002).  

Diagnostic Code 8520 provides that severe incomplete 
paralysis of the sciatic nerve with marked muscular 
atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 
percent rating, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.

Determination as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others. In making such determinations, consideration is 
given to such conditions as: inability of claimant to 
dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which be reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his/her daily environment. "Bedridden" will be 
a proper basis for the determination and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed. It is 
not required that all of the disabling conditions 
enumerated above be found to exist before a favorable 
rating may be made. The particular personal functions, 
which the claimant is unable to perform, should be 
considered in connection with his/her condition as a 
whole. It is only necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid 
and attendance, not that there be a constant need. 38 
C.F.R. § 3.352(2) (2002).

The veteran currently receives special monthly 
compensation on account of loss of use of one hand from 
May 1, 1993, under 38 U.S.C.A. § 1114(k) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.350(a) (2002).  

Special monthly compensation under 38 U.S.C.A. § 1114(k) 
is payable for each anatomical loss or loss of use of one 
hand, one foot, both buttocks, one or more creative 
organs, blindness of one eye having only light perception, 
deafness of both ears, having absence of air and bone 
conduction, or complete organic aphonia with constant 
inability to communicate by speech.  This special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability, provided that the combined rate of 
compensation does not exceed the monthly rate set forth in 
38 U.S.C.A. § 1114(l) when authorized in conjunction with 
any of the provisions of 38 U.S.C.A. § 1114 (a) through 
(j) or (s). 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(l) is payable for anatomical loss of use of both 
feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently 
bedridden or so helpless as to be in need of regular aid 
and attendance. The criteria for determining that a 
veteran is so helpless as to be in need of regular aid and 
attendance or permanently bedridden are contained in § 
3.352(a). Where possible, determinations should be on the 
basis of permanently bedridden rather than for need for 
aid and attendance (except where 38 U.S.C.A. § 1114(r) is 
involved) to avoid reduction during hospitalization where 
aid and attendance is provided in kind. When there is 
entitlement under 38 U.S.C.A. § 1114 (l) through (n) or an 
intermediate rate under (p) such additional allowance is 
payable for each such anatomical loss or loss of use 
existing in addition to the requirements for the basic 
rates, provided the total does not exceed the monthly rate 
set forth in 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

The loss of use of a hand or a foot will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, 
whether the acts of grasping, manipulation, etc., in the 
case of the hand, or of balance, propulsion, etc., in the 
case of the foot, could be accomplished equally well by an 
amputation stump with prosthesis; for example:  (a) 
Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major 
joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more, will constitute loss of 
use of the hand or foot involved.  (b) Complete paralysis 
of the external popliteal nerve (common peroneal) and 
consequent footdrop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of 
this 
nerve, will be taken as loss of use of the foot.   38 
C.F.R. §§ 3.350(a)(2), 4.63. 

Entitlement to special monthly compensation under 38 
U.S.C.A. § 1114(m) is payable when, as a result of 
service-connected disability, the veteran has suffered 
either of the following:  (1) anatomical loss or loss of 
use of both hands, or (2) of both legs at a level, or with 
complications, preventing natural knee action with 
prosthesis in place, or  (3) of one arm and one leg at 
levels, or with complications, preventing natural elbow 
and knee action with prosthesis in place, or (4) has 
suffered blindness in both eyes having only light 
perception, or has suffered blindness in both eyes, having 
rendered the veteran so helpless as to be in need of 
regular aid and attendance or anatomical loss or loss of 
use of one arm at a level, or with complications, 
preventing natural elbow action with prosthesis in place. 
38 U.S.C.A. § 1114(m) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.350(c) (2002). 

Entitlement to special monthly compensation under 38 
U.S.C.A. § 1114(n) is payable when, as a result of 
service-connected disability, the veteran has suffered 
either of the following:  (1) the anatomical loss or loss 
of use of both arms at levels, or with complications, 
preventing natural elbow action with prosthesis in place, 
or (2) loss of both legs so near the hip as to prevent the 
use of prosthetic appliances, or (3) anatomical loss of 
one arm and one leg so near the shoulder and hip as to 
prevent the use of prosthetic appliances, or (4) 
anatomical loss of both eyes, blindness or blindness 
without light perception in both eyes. 38 U.S.C.A. § 
1114(n) (West 1991 & Supp. 2002); 38 C.F.R. § 3.350(d) 
(2002).

The special monthly compensation provided by 38 U.S.C.A. § 
1114(o) is payable for any of the following conditions: 
Anatomical loss of both arms so near the shoulder as to 
prevent use of a prosthetic appliance; conditions 
entitling to two or more of the rates (no condition being 
considered twice) provided in 38 U.S.C.A. § 1114(l) 
through (n); bilateral deafness rated at 60 percent or 
more disabling (and the hearing impairment in either one 
or both ears is service- connected) in combination with 
service-connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in one ear 
or bilateral deafness rated at 40 percent or more 
disabling (and the hearing impairment in either one or 
both ears is service-connected) in combination with 
service-connected blindness of both eyes having only light 
perception or less.

Paraplegia, paralysis of lower extremities together with 
loss of anal and bladder sphincter control will entitle to 
the maximum rate under 38 U.S.C.A. § 1114(o), through the 
combination of loss of use of both legs and helplessness. 
The requirement of loss of anal and bladder sphincter 
control is met even though incontinence has been overcome 
under a strict regimen of rehabilitation of bowel and 
bladder training and other auxiliary measures.

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities. 
This requires, for example, that where a veteran who has 
suffered loss or loss of use of two extremities is being 
considered for the maximum rate on account of 
helplessness, requiring regular aid and attendance, the 
latter must be based on need resulting from pathology 
other than that of the extremities. If the loss or loss of 
use of two extremities or being permanently bedridden 
leaves the person helpless, increase is not in order on 
account of this helplessness. Under no circumstances will 
the combination of "being permanently bedridden" and 
"being so helpless as to require regular aid and 
attendance" without separate and distinct anatomical loss, 
or loss of use, of two extremities, or blindness, be taken 
as entitlement to the maximum benefit. The fact, however, 
that two separate and distinct entitling disabilities such 
as anatomical loss or loss of use of both hands and both 
feet, result from a common etiological agent, for example, 
one injury or rheumatoid arthritis will not preclude 
maximum entitlement. Maximum rate, as a result of 
including helplessness as one of the entitling multiple 
disabilities, is intended to cover, in addition to obvious 
losses and blindness, conditions such as the loss of use 
of two extremities with absolute deafness and nearly total 
blindness or with severe multiple injuries producing total 
disability outside the useless extremities, these 
conditions being construed as loss of use of two 
extremities and helplessness.  38 U.S.C.A. § 1114(o) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.350(e)(3) (4) (2002).

Historically, the veteran became service connected for 
rheumatic fever, residuals rheumatic heart disease, aortic 
and mitral valvulitis, by rating decision dated in 
February 1962.  A January 1992 rating decision reflects a 
grant of service connection for cerebrovascular accident 
with a 100 percent evaluation, which was to be reduced in 
May 1992.  By rating decision dated in May 1992, the 
veteran's residuals of service-connected cerebrovascular 
accident were determined to be loss of use, left upper and 
lower extremities, which were assigned a 100 percent 
evaluation.  The veteran was also granted special monthly 
compensation on account of loss of use of one hand and 
loss of use of one foot from October 21, 1991, which was 
extended to April 30, 1993 by rating decision in October 
1994.  By rating decision in March 1997, special monthly 
compensation for loss of one hand and one foot was 
discontinued and the veteran was granted special monthly 
compensation on account of loss of use of one hand only 
from May 1, 1993.

VA records indicate that the veteran was hospitalized for 
approximately seven days in October 1991.  The discharge 
diagnosis was right cerebrovascular accident with left 
hemiparesis.

The veteran underwent a compensation and pension (C&P) 
physical examination in April 1992.  The medical history 
indicates a cerebrovascular accident in October 1991.  The 
veteran reported that he was confined to a wheelchair and 
used a brace on his left leg and a cane.  He indicated 
that he could only stand with assistance and move a short 
distance and his left arm was useless.  Physical 
examination demonstrated the left arm could barely be 
moved, but the hand was totally paralyzed.  The whole left 
arm was very weak.  The veteran wore a brace on the left 
leg and he could barely straighten it; the leg was very 
weak.  The examiner found that all leg disability and all 
active range of motion disability in the upper extremities 
was due to the cerebrovascular accident.

E. Clinic records indicate Dr. J. R. P. did a consultation 
in October 1993.  At that time, the veteran's visual 
acuity was 20/20 -2  on the right and 20/25 -1 on the left 
uncorrected.  The examination revealed weakness of the 
left upper and lower limbs associated with distinct 
hyperreflexia consistent with upper motor neuron lesion 
most likely in the right hemisphere.  Wasting was apparent 
in the left shoulder/deltoid region where considerable 
joint laxity was apparent.  There was mild wasting in the 
forearm and hand of the left upper limb and in the leg 
muscles of the left lower limb.  Dr. P. indicated that 
medical records, which were unavailable, would help in 
assessing a prognosis for further improvement and the 
extent of any psychogenic overlay responsible for left 
lower limb weakness that precludes ambulation.  Dr. P. 
observed that physical therapy had been employed recently.  
He commented that ultrasound would not likely have any 
impact on his recovery in the shoulder muscle region or 
lower limb muscles.  He opined that exercises and/or 
weight training to be of greater importance.

Examination of the veteran in February 1994 at WSR 
Hospital indicated the right arm and right leg were within 
normal limits.  The left arm and leg had subsequent 
deficits due to the previous cerebrovascular accident.  
The veteran lacked any response to muscle innervated by 
the radium nerve.  Due to this, he was unable to 
effectively extend his wrist or fingers without help or by 
pressure over the forearm.  There was muscle wasting in 
the left upper extremity.  The veteran was able to 
ambulate with him favoring his left leg.  He had a mild 
foot drop on the left side with some muscle wasting on the 
entire left leg.  He had some difficulty with extension of 
the left thigh and use of his quads.  The hamstrings 
seemed to be stronger than the quads.  The examiner 
concluded that the veteran was markedly handicapped and 
his ability to work was severely limited.

Records from T.W.C.C. indicate that the veteran engaged in 
physical therapy at WSR from January 1995 through his 
discharge in April 1995.  Physical therapy notes indicate 
general improvement in all areas.  The veteran was able to 
ride an exercise bike for 10-15 minutes and engage in 
dynamic standing balance exercises reasonably well.  He 
also had a mat exercise program.  In April 1995, the 
veteran was observed lying on his left side with shoulder 
flexed approximately 30 degrees, elbow fixed.  From that 
position, he was able to independently rotate the shoulder 
internally and externally and perform isometric exercises, 
specifically, abduction to the shoulder and forearm 
flexion and extension.  Notes from May 1995 indicate 
improved function and range of motion in the left arm and 
leg.  He was able to walk around without a shoe/splint; he 
looked stable with moderate knee hyperextension.

The veteran was evaluated for his physical therapy needs 
by Dr. J. W. C. at the E. Clinic in February 1996.  The 
veteran reported that he ambulates with an ankle foot 
orthosis and has been able to do so for a maximum of one 
mile.  He reported that this caused him considerable back 
pain radiating to the top of his left buttock and he has 
concluded that one mile is not a realistic distance.  He 
reported that he is independent in standing up showering 
and in all of his dressing.  After physical examination 
the examiner indicated that the veteran was able to go 
from sit to stand independently.  His standing balance was 
good with both eyes open and closed.  He had a 
circumduction gait with foot drop.  Ambulating with a cane 
in his right hand with his ankle foot orthosis, the 
veteran demonstrated a stable gait with mild 
circumduction.  Genu recurvatum was present without his 
ankle foot orthosis, but resolved with use of the ankle 
foot orthosis.  He had decreased, but adequate toe 
clearance.

The veteran underwent an evaluation at P.M. Physical 
Therapy in April 1996.  His current complaints included 
tightness throughout his hips and legs and an inability to 
play his guitar, which he had played for over 20 years.  
He also reported problems with recalling things from the 
tip of his tongue, memory problems, and difficulties with 
speech articulation.  Physical examination revealed that 
the veteran held his hand in the flex contracted position.  
He was able, however to range independently and was aware 
of the proper motions for the hand.  He had full extension 
of the digits.  His hand deviated slightly into ulnar 
overduction and there was puffiness in the palm.  
Supination and full pronation were limited.  The veteran 
had involuntary tone of the left upper extremity.  The 
left hip had good voluntary motion into abduction, 
adduction, flexion, extension, and rotation.  He had 
increased tone with outward rotation movements.  The 
veteran wears the ankle foot orthosis most of the time.  
The left lower extremity hamstring was tight at 45 degrees 
as compared to the right lower extremity hamstring, which 
was tight at 70 degrees.  Balance was good to normal 
sitting balance.  Standing balance fell back with any type 
of pressure.

J. R. W., a physical therapist, indicated by letter in 
July 2000, that the veteran's left arm is non-functional 
and his left leg is only partially functional, e.g., for 
short walking distances with a 200 feet maximum.  J. R. W. 
reported that the veteran had a permanent loss of function 
in his left shoulder, scapula, elbow, wrist, hand, hip, 
knee, ankle, and foot.

The veteran underwent a VA fee-basis physical examination 
in October 2000.  The veteran reported that he wears an 
ankle foot orthosis on his left lower extremity all the 
time when he is up and around; he also wears a 
dorsiflexion brace on his left hand and wrist area.  He 
walks with a cane held in his right hand.  He reported 
that he was formerly left-handed.  He reported that he 
does some stretching activities for his left lower 
extremity.  The veteran has chronic swelling of his left 
lower extremity and weakness of his knee, which he 
reported, is helped by his brace.  Ambulation results in 
hyperextension of the left knee and the veteran needs to 
hike his hip when walking.  He is unable to rotate his 
trunk while walking.  The veteran complained of some 
difficulty controlling his bladder and bowel immediately 
after the stroke, but the problem subsequently improved.

Physical examination revealed an obvious left hemiplegia.  
The veteran was able to dress himself using one hand.  His 
movements were very consistent with having no significant 
use of his left upper extremity.  The veteran had a 
circumduction gait on the left; he was able to walk a few 
steps without use of a cane, which he usually held in his 
right hand.  He could not heel walk, toe walk, or perform 
tandem gait satisfactorily.  He was able to get on and off 
the examining table with some difficulty.  He stood with 
his weight placed on the right lower extremity and no 
significant weight on the left.  Knee jerks were right 1+ 
and left 3+.  Ankle jerks were right trace and left 3+.  
He had an unsustained clonus of his left knee and ankle.  
Pinprick examination of upper and lower extremities were 
normal.  Temperature and vibratory sensations were 
decreased on the left as compared to the right.  
Positional sense was maintained in all four extremities.  
Leg lengths were equal.  Calf circumference was 151/2 inches 
on the right and 131/2 on the left.  Thigh circumference at 
five inches above the adductor tubercle was 19 inches on 
the right and 171/4 inches on the left.  Straight leg 
raising was 90 degrees, not augmented by dorsiflexion or 
plantar flexion.  Range of motion of hips was normal 
bilaterally.  The veteran had moderate atrophy of 
musculature of the left thigh and calf.  Muscle power of 
all the muscles on the right lower extremity were 5/5.  On 
the left extremity, hip flexion, hip adduction, hip 
abduction 4 to 4-.  Extensor hallucis longus and peroneals 
were 0.  Toe flexors were 1+.  Tibialis anterior was 2+.

The examiner concluded that the left lower extremity has 
diminished function of the peroneal nerve with foot drop.  
The veteran has some trophic changes and persistent edema 
of the lower extremity.  The foot needs to be supported 
with an ankle foot orthotic brace in order to ambulate.  
There is profound weakness of all the musculature across 
the ankle and foot.  There was mild impairment of the 
musculature involving the left hip and knee.  With regard 
to the left upper extremity, the examiner concluded that 
there was no effective function of the left upper 
extremity.  He further commented, "I cannot imagine any 
useful purpose that his left upper extremity would be able 
to provide."  

II.  Analysis

The Board notes that the veteran is evaluated under 
Diagnostic Code 8520 by analogy, as the record reveals no 
injury to the sciatic nerve.  Thus, the criteria only 
approximate the veteran's symptomatology and certain 
criteria might not apply at all.  The Board notes that 
medical records specifically mention diminished function 
of the peroneal nerve and for that reason, the Board 
considered application of Diagnostic Code 8521 (Paralysis 
of external popliteal nerve (common peroneal).  38 C.F.R. 
§ 4.124a (2002).  However, this diagnostic code only 
afforded a maximum rating of 40 percent.  Accordingly, the 
Board evaluated the veteran under Diagnostic Code 8520.  
In order to meet the criteria for an increased evaluation 
under Diagnostic Code 8520 for service-connected left leg 
neuropathy, the veteran must demonstrate complete 
paralysis of the left lower extremity; a review of the 
record does not indicate complete paralysis of the left 
lower extremity at the present time.  

On the most recent VA examination, the veteran 
demonstrated active movement below the knee.  The veteran 
had only mild impairment of the musculature involving the 
knee and muscle power was diminished, but existent in the 
tibialis anterior and the toe flexors.  The veteran was 
able to ambulate with an ankle foot orthosis.  Although 
the veteran had zero muscle power in the extensor hallucis 
longus and peroneals and he did show foot drop, the 
veteran had only moderate muscular atrophy, which is most 
consistent with a 60 percent evaluation under Diagnostic 
Code 8520.  In order to meet the criteria for 80 percent, 
the veteran can not show any active muscle movement below 
the knee.  As the evidence shows that such is clearly not 
the case, the benefit of the doubt doctrine is not for 
application.

Through various correspondence, e.g. statements from the 
veteran dated June 13, 1993; August 16, 1993; March 16, 
1996; June 25, 1997; and November 16, 2000, the veteran 
has limited his appeal of the issue of special monthly 
compensation based on the need for regular aid and 
attendance to the period between October 26, 1991 to on or 
about July 16, 1992.   The October 1994 rating decision 
indicates that the veteran was granted entitlement to 
special monthly compensation on account of loss of one 
hand and one foot during this period, specifically, from 
October 21, 1991 to April 30, 1993.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).  Having been in receipt 
of such, the veteran must demonstrate that he meets the 
criteria for regular need and attendance due to service-
connected disability(s) other than loss of his left hand 
and left foot.  38 U.S.C.A. § 1114(o); 38 C.F.R. 
§ 3.350(e)(3)(4).  

A review of the record shows that the veteran's residuals 
of his October 1991 right cerebrovascular accident were 
diagnosed as left hemiparesis.  This was manifested by a 
left arm, which was very weak and could barely be moved 
and a hand that was totally paralyzed.  The left leg was 
also very weak and the veteran could hardly straighten it.  
E. Clinic records indicate that the use of the left leg 
gradually returned, as seen by the October 1993 
consultation by Dr. J.R.P.  Various records indicate 
continued improvement in the use of the left leg with the 
veteran being able to ambulate in February 1994 with him 
favoring his left leg.  General improvement was noted in 
all areas in 1995.  The veteran reported that he could 
ambulate a maximum of one mile in February 1996.  He 
stated at that time that he could independently shower 
standing up, sit and stand independently, and do all 
dressing.  When examined by VA in October 2000, the 
veteran continued to report being able to dress himself 
with one hand.  He demonstrated the ability to get on and 
off the examining table with some difficulty and taking a 
few steps without use of his cane.
Accordingly, the evidence supports special monthly 
compensation for loss of one hand and one foot from 
October 1991 through May 1993 and for the loss of the left 
hand only to the present.

Despite the veteran's entitlement to special monthly 
compensation for loss of one hand and one foot through May 
1993, the record does not support special monthly 
compensation under 38 U.S.C.A. § 1114(o).  The veteran has 
not suffered the anatomical loss of either upper 
extremity; thus, the veteran is not entitled to § 1114(o) 
special monthly compensation due to anatomical loss of 
both arms.  There is no evidence that the veteran suffers 
from any service-connected compensable hearing loss or any 
service-connected bilateral visual acuity disability.  
Accordingly, the veteran does not meet the criteria for a 
combination of compensable deafness and visual impairment.  
The evidence does not indicate any paralysis of the right 
lower extremity in combination with paralysis of the left 
lower extremity with anal and bladder sphincter control.  
Nor does the evidence show that the veteran has suffered 
any service-connected anatomical loss of his lower 
extremities or his eyes, which may entitle him to two or 
more of the rates provided in 38 U.S.C.A. § 1114(l) 
through (n).  The record supports only special monthly 
compensation for loss of the use of the left hand and left 
foot from October 26, 1996 to July 16, 1992, which was 
previously granted to the veteran.  Therefore, any regular 
need and attendance of another must be based on need 
resulting from pathology other than that of the left upper 
and lower extremities.  Accordingly, the combination of 
loss of use of the left lower and upper extremity 
disabilities alone does not meet the criteria for regular 
need and attendance under 38 U.S.C.A. § 1114(o).  The 
medical evidence in this case is overwhelmingly against 
the claim and the benefit of the doubt doctrine does not 
assist the appellant in such circumstances.  38 U.S.C.A. § 
5107(b) (2002).


ORDER

Increased evaluation for left leg neuropathy in excess of 
60 percent is denied

Special monthly compensation based on the need for regular 
aid and attendance under 38 U.S.C.A. § 1114(o) is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

